Case 2:85-cv-04544-DMG-AGR Document 591 Filed 07/08/19 Page 1 of 1 Page ID #:31260



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                   Date     July 8, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                           Page     1 of 1

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                              NOT REPORTED
                Deputy Clerk                                            Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
               None Present                                             None Present

   Proceedings: IN CHAMBERS - ORDER RE NOTICE OF INTENT TO ENGAGE
                EXPERT PURSUANT TO MONITORING ORDER [588]

           On July 5, 2019, the Monitor filed a Notice of Intent to Engage Expert Pursuant to
   Monitoring Order Section C.1, which requests authorization to appoint Dr. Paul H. Wise as an
   expert consultant (“Notice”). [Doc. # 588.] The Notice indicates that “[t]he Monitor has
   consulted with Counsel for Defendants and Plaintiffs regarding this appointment, and all are in
   agreement with the Monitor’s intended selection.” Id. at 2. As it appears that the parties do not
   have any objection to the Notice, the Court AUTHORIZES the appointment of Dr. Wise as the
   Monitor’s expert consultant, and ADOPTS the terms and conditions of the appointment that are
   specified in the Notice.

   IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
